Case 6:21-cv-00144-ADA Document 12-1 Filed 04/07/21 Page 1 of 3




                Exhibit 1
                 Case 6:21-cv-00144-ADA Document 12-1 Filed 04/07/21 Page 2 of 3




Subject:                           RE: [CASE 8150059851] Notice: Amazon Utility Patent Neutral Evaluation Process -
                                   Action Required




On 4/2/21, 1:59 PM, "John Cullen" <john.cullen@humann.com> wrote:

  Bril,

  See below forward with accompanying attachments.

  I also included a Product Mapping of the ASINs referenced in the email ‐ three main products of focus.

  Found this as well: http://thermolife.com/

  I have a case opened with Amazon re; the authenticity given this was communicated in email form and does not
appear in any other Amazon messaging/notification portals. The case referenced does not appear in Amazon.

  Nonetheless, let's chat. Pinging you in chat as well.

  Best,
  John
   ______________

  John Cullen
  VP, Amazon
  p: 323.229.2798




  On 4/2/21, 7:39 AM, "patent‐evaluation@amazon.com" <patent‐evaluation@amazon.com> wrote:


    Hello,

    We received a report from a patent owner who believes the items listed at the end of this email infringe their U.S.
Patent No. 10,555,968.

    If you wish to continue selling the items listed at the end of the email, you have two choices.

     First, you can choose to resolve your claim with the patent owner directly within the next three weeks. If we
receive a retraction from the patent owner within the next three weeks, we will allow you to continue selling the items
listed at the end of this email. The patent owner's contact information is as follows:

    Thermolife International LLC
    zac@Cambridgelawcolorado.com
    1334 E Chandler BLVD 5‐D76 Phoenix AZ 85048


                                                             1
                 Case 6:21-cv-00144-ADA Document 12-1 Filed 04/07/21 Page 3 of 3
    If the patent owner agrees to retract their complaint, they must send the retraction directly to us at patent‐
evaluation@amazon.com. Forwarded retractions will not be accepted.

     Second, you can choose to participate in neutral evaluation of the patent owner’s claim. Amazon’s neutral
evaluation procedure is described in the attached document titled “Amazon Utility Patent Neutral Evaluation
Procedure.” Please read this document carefully and note that payment of a deposit is required. If you choose to
participate in the neutral evaluation, you must agree to the attached Amazon Utility Patent Neutral Evaluation
Agreement, complete Exhibit 2 of the Agreement, “Seller‐Supplied Information,” and return the completed Agreement
to patent‐evaluation@amazon.com within three weeks.

     Please note that participation in the evaluation process does not guarantee that you will be able to continue to sell
the items listed at the end of this email following the evaluation. If the evaluator decides that the items likely infringe,
we intend to remove them from Amazon.com. If, however, the evaluator decides the items likely do not infringe, we
will not remove your listings from Amazon.com, and your deposit may be refunded in part or in full.

    If you do not either resolve your claim with the patent owner directly, or agree to participate in the neutral
evaluation process, we will remove the listings at the end of this email from Amazon.com.

    To learn more about this policy, search for “Intellectual Property Violations” in Seller Central Help.

    ASIN: B00XV6LCHA
    B084RRZH3T
    B01ENMEXO4
    B06XH2N5JD
    B08572Z588
    B0722G9T5T
    B085FXR5GK
    B0859KVSMZ
    Infringement type: Patent
    Patent Number: 10,555,968
    Case ID: 8150059851

     You can learn more about your account health in the Performance section of Seller Central
(https://sellercentral.amazon.com/gp/seller‐rating/pages/performance‐summary.html).


    Neutral Patent Evaluation Team
    Amazon.com

    ‐‐




                                                              2
